

116 SRES 656 ATS: Recognizing the importance of the blueberry industry to the United States and designating July 2020 as “National Blueberry Month”.
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 656IN THE SENATE OF THE UNITED STATESJuly 22, 2020Ms. Stabenow (for herself, Mrs. Murray, Ms. Cantwell, Mr. Perdue, Mr. King, Ms. Collins, and Mrs. Loeffler) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 30, 2020Committee discharged; considered and agreed toRESOLUTIONRecognizing the importance of the blueberry industry to the United States and designating July 2020 as National Blueberry Month.Whereas the blueberry is a fruit native to North America; Whereas blueberries were first—(1)managed and harvested as wild blueberries by the native Wabanaki through specialized burning practices that are still used in 2020; and(2)used fresh and dried in food and medicines by Native Americans, who introduced blueberries to early colonists, which led to new uses and forms of blueberries, including frozen, establishing traditions still observed in 2020;Whereas the pioneering work conducted in New Jersey in the early 1900s by Elizabeth White and Dr. Frederick Coville, a botanist at the Department of Agriculture, to domesticate wild lowbush blueberries resulted in the development of the hybrid for cultivated highbush blueberries;Whereas, because of those early efforts, highbush blueberries are large, sweet, juicy berries that can be commercially produced and shipped;Whereas wild blueberries—(1)are small and sweet; and(2)are not planted, but still grow and are harvested where they have naturally occurred for thousands of years; Whereas the blueberry industry in the United States, including both highbush and wild blueberries, is an important agricultural industry with an annual economic impact of $4,700,000,000;Whereas highbush and wild blueberries—(1)have a total harvested area estimated at more than 140,000 acres; and (2)are produced in 48 States by more than 15,000 growers and their families;Whereas highbush and wild blueberry production in the United States has continually increased, with particular growth during the first 2 decades of the 21st century, reaching a total harvest of 700,000,000 pounds in 2019;Whereas blueberries are—(1)low in fat; and(2)a source of fiber, vitamins, and minerals;Whereas blueberries are being studied to examine the role that the berries may play in promoting good health in areas such as cardiovascular health, brain health, exercise, insulin response, and gut health; andWhereas blueberries are harvested in the United States from March through early September, with the peak of the harvest occurring in July: Now, therefore, be itThat the Senate—(1)designates July 2020 as National Blueberry Month;(2)recognizes the contributions of blueberry growers in the United States and their families; and(3)recognizes that purchasing blueberries grown in the United States supports farmers, jobs, and the economy of the United States.